DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/14/2020 and 12/8/2020 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-30 in the reply filed on 12/29/2020 is acknowledged.  Claims 31-34 is directed to a non-elected invention and withdrawn.  Claims 2, 6-12, 23 and 30 are directed toward non-elected species and withdrawn.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3-5, 13-22 and 24-29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by (US 2011/0042004 A1) to Schubert et al.  (hereinafter Schubert).
Schubert is directed toward curable urethane and urea based thermoset polymers.  Schubert discloses at paragraph [0004] that curable thermoset materials may contain crosslinkable functional groups of amino, hydroxyl, isocyanate and silyl groups.  Schubert discloses at paragraph [0008] that the polymer may be formed using biopolymers.  Schubert discloses at paragraph [0093] that the thermoset is produced from polyisocyanates that includes hexamethylene diisocyanate.  Schubert discloses at paragraph [0094] that HDI and IPDI are preferred and can be reacted with itself to form an isocyanurate known as a trimer.  Schubert discloses at paragraph [0096] that the isocyanate is reacted a polyether polyol and a silyl containing groups.  Schubert discloses at paragraph [0014] that the polymer produced is the reaction of prepolymers that contains urethane and/or urea groups that terminally bear reactive isocyanate, hydroxyl or amine groups.  Schubert discloses at paragraph [0096] that the composition may be reacted with monofunctional isocyanates.  Schubert discloses at paragraph .    

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 1, 3-5, 13-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0042004 A1) to Schubert et al.  (hereinafter Schubert).
Schubert is directed toward curable urethane and urea based thermoset polymers.  Schubert discloses at paragraph [0004] that curable thermoset materials may contain crosslinkable functional groups of amino, hydroxyl, isocyanate and silyl groups.  Schubert discloses at paragraph [0008] that the polymer may be formed using biopolymers.  Schubert discloses at paragraph [0093] that the thermoset is produced from polyisocyanates that includes hexamethylene diisocyanate.  Schubert discloses at paragraph [0094] that HDI and IPDI are preferred and can be reacted with itself to form an isocyanurate known as a trimer.  Schubert discloses at paragraph [0096] that the isocyanate is reacted a polyether polyol and a silyl containing groups.  Schubert discloses at paragraph [0014] that the polymer produced is the reaction of prepolymers that contains urethane and/or urea groups that terminally bear reactive isocyanate, hydroxyl or amine groups.  Schubert discloses at paragraph [0096] that the composition may be reacted with monofunctional isocyanates.  Schubert discloses at paragraph [0100] that amino functional polysiloxanes are included that reads on Applicants elected species and would be expected to have a glass transition temperature of 50C or less.  Schubert discloses at paragraph [0225] that clay may be used as an additive.  The composition has the same makeup as the Applicants composition and would be expected to have the same properties of water contact angle, oil contact angle, water sliding angle and oil sliding angle.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Schubert to select each and every element as arranged in claims 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766